In Mandamus and Prohibition. On motions to dismiss of the Eighth District Court of Appeals and the clerk of courts of the Eighth District Court of Appeals. Motions granted. Cause dismissed. Relator’s motion to strike the motions to dismiss, motion to take judicial notice of changing of respondent Eighth District Clerk of Court, “request to take judicial notice and action,” and “motion to take judicial notice to relator’s 1/22/15 filing in the Cuyahoga County Common Pleas case no. 571-616” denied.
O’Connor, C.J., and Pfeifer, O’Donnell, Lanzinger, Kennedy, French, and O’Neill, JJ., concur.